DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to Applicant’s Amendment filed on 7/29/2022.
Claims 1-15 and 18-21 are presented for examination. Claims 1, 9, 14 have been amended. Claims 18-21 have been added. Claims 16-17 have been cancelled.
Applicant’s amendments to the claims have overcome claim objections set forth in the non-Final Office Action mailed 5/16/2022.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11 and 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eschinger et al. (US 20210191769 A1, hereafter Eschinger), Liebherr (US 20200133748 A1) and Elgressy et al. (US 20210019400 A1, hereafter Elgressy) and Serrano et al. (US 20200098027 A1).
Eschinger, Liebherr and Elgressy were cited on the previous office action.

Regarding to Claim 1, Eschinger discloses: a method for implementing an extensible webhook service that intelligently enables a data management and access service (see [0003], [0014] and [0044]-[0046]; “method for automating runbook operations associated with an application within an application host on an application platform is described. A runbook definition associated with the application” and “in the webhook-type action”), the method comprising: 
receiving, via a web-based configuration interface, API-based webhook criteria for configuring an extensible webhook control data structure within a system of record (see Figs. 2, 5, [0036]-[0038], [0040] and [0044]-[0046]; “the user interface 234 is configured to display, communicate, or otherwise provide information about the runbook definition generation process to the user”. The interface 234 is required to receive the wehbook/runbook criteria like the trigger event and operation in order to display an GUI as shown on Fig. 5), wherein the API-based webhook criteria includes:
(1) webhook launching criteria that define one or more conditions for automatically causing an execution of one or more webhook operations (see Figs. 2, 5 and [0044]-[0046]; “The “triggers” section includes data entries for identifying and evaluating trigger events. Further, each listed trigger event includes the name or identifier of the runbook operation or operations to be performed in the event of the trigger event occurring” and “the webhook-type action”); and
(2) webhook operation criteria that define one or more payloads desired [for one or more webhook destinations] (see Figs. 2, 5 and [0044]-[0046]; “in the webhook-type action, URL, header, and payload fields are included, providing the runbook operator the necessary information for performing the runbook operation using a webhook-based protocol”. Also see [0042] for details example of payloads of data);
encoding the extensible webhook control data structure based on the API-based webhook criteria (see Figs. 2, 5, [0036]-[0038] and [0040]; “enable a user to provide information to be included in the runbook definition to be generated, such as the name or other identifier of the associated application, information about trigger events (e.g., event types, specific event identifiers, threshold and/or schedule information), and information about runbook operations to be linked to the trigger events (e.g., command line code, script calls, other instructions to be executed, and/or operation description information)”), wherein the encoding includes:
(A) setting a webhook launching condition defining a custom API call that, when received, causes [(i) an automatic creation of a payload of data from data sources within the data management and access service and] (ii) an execution of a webhook operation (see [0044] and [0059]; “each listed trigger event includes the name or identifier of the runbook operation or operations to be performed in the event of the trigger event occurring” and “identifies a trigger event of the runbook definition … requests that a runbook operation associated with the identified trigger event be performed by the runbook sidecar container 124 at 416. In some examples, the request includes commands, script calls, API calls”); and
(B) setting the webhook operation that when executed, causes an automatic execution of the webhook operation (see [0046]);
wherein the extensible webhook control data structure, once encoded, automatically controls execution of one or more webhook operations (see Fig. 2, [0035], [0040] and [0059]-[0060]; “the runbook definition 214 generated by the runbook definition platform 232 as described herein is provided to a runbook operator 204, where it is used to automate the performance of runbook operations for an associated application on an application platform as described above with respect to FIG. 1”).

Eschinger does not discloses: the webhook operation criteria that define one or more distinct types of payloads desired for one or more webhook destinations;
setting webhook launching condition defining a custom API call that, when received, causes (i) an automatic creation of a payload of data from data sources within the data management and access service;
setting the webhook operation that identifies a web-based destination for the payload of data and that, when executed, causes an automatic transmission of the payload of data from the data management and access service to the web-based destination
executions of one or more webhook operations comprises an interchange of data between the data management and access service and a plurality of distinct external entities; and
wherein automatically creating the payload of data includes:
(i) automatically identifying a plurality of digital event attributes digitally mapped to the one or more distinct types of payloads,
(ii) automatically obtaining, from the data sources, attribute values for each of the plurality of digital event attributes, and
(iii) automatically, embedding in the payload of data, the plurality of digital event attributes and the attribute values obtained for each of the plurality of digital event attributes.

However, Liebherr discloses: a webhook operation launched based on condition defining a custom API call that, when received, cause an automatic creation of a payload of data from data sources within the data management and access service (see [0054]; “the web hook may respond to the infrastructure alert by generating a Hypertext Transfer Protocol request (e.g., POST) that includes, as part of its JavaScript Object Notation (JSON) payload, a notification that the virtual machine at the public cloud platform 130 may require a restart due to the fault at the corresponding hypervisor”. Also see [0038], [0049]; “the configuration management task may be included in the Hypertext Transfer Protocol request as part of a payload of the request” and “the message may be sent to the messaging system 120 as part of the JavaScript Object Notation (JSON) payload of the Hypertext Transfer Protocol request”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the settings of webhook trigger events by including by including setting the webhook trigger event functions of generating HTTP request as part of JSON payload from Liebherr, since it is well-known that incorporating the actual intended message or data as payload of the transmitted data.

Furthermore, Elgressy discloses: a webhook operation is set as to identify a web-based destination for payload of data and that, when executed, causes an automatic transmission of the payload of data from the source location to the web-based destination (see [0066]; “When one of those events is triggered, the system sends a HTTP POST payload to the WebHook's configured URL”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the definition of a webhook operation from the combination of Eschinger and Liebherr by including setting a webhook operation as identifying a web-based destination and transmitting payload data to the web-based destination from Elgressy, and thus the combination of Eschinger, Liebherr and Elgressy would disclose some missing limitations from Eschinger (note: based on “endpoint uniform resource locators (URLs)” from [0045] of Eschinger, the web-destinations for the multiple webhook operations defined by runbook definitions should be a plurality of distinct external endpoint devices, i.e., external entities), since it would provide a mechanism to allow a client application can receive valuable information when events happens, rather than continually polling for that data and receiving nothing valuable most of the time (see [0068] from Elgressy). 

The combination of Eschinger, Liebherr and Elgressy does not disclose: 
the webhook operation criteria that define one or more distinct types of payloads;
wherein automatically creating the payload of data includes:
(i) automatically identifying a plurality of digital event attributes digitally mapped to the one or more distinct types of payloads,
(ii) automatically obtaining, from the data sources, attribute values for each of the plurality of digital event attributes, and
(iii) automatically, embedding in the payload of data, the plurality of digital event attributes and the attribute values obtained for each of the plurality of digital event attributes.

However, Serrano discloses: a webhook operation is defined with one or more distinct types of payloads desired for one or more webhook destinations; wherein automatically creating the payload of data includes: (i) automatically identifying a plurality of digital event attribute digitally mapped to the one or more distinct types of payloads, (ii) automatically obtaining, from the data sources, attribute values for each of the plurality of digital event attributes, and (iii) automatically, embedding in the payload of data, the plurality of digital event attributes and the attribute values obtained for each of the plurality of digital event attributes (see [0040]; “a webhooks based technique can be used to distribute real time transaction completion information”, “the webhook's event payload” and “the webhook endpoint may be configured in product checkout dashboard manager 312, consistent with the discussion in FIG. 2. Then, commerce platform server sends a checkout.session.completed event when a payment pages checkout is successful, with a payload that includes a checkout session object having information about the customer, client reference ID, a product ID and/or SKU, a subscription, shipping information, or other transaction details for fulfillment of a product. In one embodiment, the webhook event having the fulfillment information within the payload is sent in operation 304”, emphasis added. The payload of the webhook operation includes distinct types of payload data/information mapped to digital event attributes like information about the customer, client reference ID, a product ID and SKU, a subscription, shipping information and other transaction details for fulfillment of a product; the product checkout dashboard manager 312 configures the webhook operation and the associated payload, and thus the payload data including the information mentioned above is generated automatically. Also see [0002] for the data/information for the webhook operation or payload of webhook operation are related to digital events like purchasing goods/services via software application and see websites and merchant data store 216/316 from [0031] as data sources to obtain the attribute values. Note: since the webhook operation or the associated payload data comprises the information mentioned above and such payload data is generated/created by the product checkout dash board manager 312 automatically, it is inherently to automatically to identifying the digital event attributes digitally mapped to the distinct types of payloads, i.e., the client reference ID, a product ID and SKU mentioned at [0040], automatically to obtaining the actual attribute values for the digital event attributes from data sources, i.e., websites and merchant data stores 216/316, and automatically embedding the digital event attributes and the attribute values to the payload data; otherwise the product checkout dashboard manager 312 will not configure/generate the same webhook operation and associated payload as mentioned by [0040]).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the configuration/definition process of the webhook operation from the combination of Eschinger, Liebherr and Elgressy by including webhook operation defined with payload information for online purchases from Serrano, and thus the combination of Eschinger, Liebherr, Elgressy and Serrano would disclose the missing limitations from the combination of Eschinger, Liebherr and Elgressy, since it would provide a webhook-based technique to allow distributing real time transaction completion information to enable synchronous fulfillment/reconciliation (see [0040] from Serrano).

Regarding to Claim 2, the rejection of Claim 1 is incorporated and further the combination of Eschinger, Liebherr, Elgressy and Serrano discloses: wherein the extensible webhook control data structure comprises: (1) a plurality of distinct webhook launching conditions defined based on a plurality of distinct webhook launching criteria, wherein each of the plurality of distinct webhook launching conditions being enumerated along one of a plurality of distinct entries of the extensible webhook control data structure; and (2) a plurality of distinct webhook operations defined based on a plurality of distinct webhook operations criteria, wherein each of the plurality of distinct webhook operations being enumerated along one of the plurality of distinct entries in association with one of the plurality of distinct webhook launching conditions (see Fig. 5 from Eschinger. Each entries of column trigger event from Fig. 5 is mapped to the claimed plurality of distinct webhook launching conditions and each of the entries of column operation from Fig. 5 is mapped to claimed plurality of distinct webhook operations, wherein each of the entries of column operation being enumerated along one of the plurality of distinct entries in associated with one of the plurality of entries of column trigger event).

Regarding to Claim 3, the rejection of Claim 1 is incorporated and further the combination of Eschinger, Liebherr, Elgressy and Serrano discloses: wherein the webhook launching condition defining the custom API call comprises a unique API parameter that, when received, causes an automatic lookup into the extensible webhook control data structure (see Fig. 5 and [0044]-[0046] and [0059] from Eschinger; “each listed trigger event includes the name or identifier of the runbook operation or operations to be performed in the event of the trigger event occurring” and “identifies a trigger event of the runbook definition … requests that a runbook operation associated with the identified trigger event be performed by the runbook sidecar container 124 at 416. In some examples, the request includes commands, script calls, API calls”, emphasis added).

Regarding to Claim 4, the rejection of Claim 3 is incorporated and further the combination of Eschinger, Liebherr, Elgressy and Serrano discloses: wherein the automatic lookup based on the unique API parameter identifies a target automated webhook workflow that is associated with the unique API parameter within the extensible webhook control data structure (see Fig. 5 and [0044]-[0046] and [0059] from Eschinger; “each listed trigger event includes the name or identifier of the runbook operation or operations to be performed in the event of the trigger event occurring” and “identifies a trigger event of the runbook definition … requests that a runbook operation associated with the identified trigger event be performed by the runbook sidecar container 124 at 416. In some examples, the request includes commands, script calls, API calls”, emphasis added).

Regarding to Claim 5, the rejection of Claim 4 is incorporated and further the combination of Eschinger, Liebherr, Elgressy and Serrano discloses: wherein the automated webhook workflow includes instructions that, when executed, causes: 
an automatic creation of the payload of data (see [0054] from Liebherr; “the web hook may respond to the infrastructure alert by generating a Hypertext Transfer Protocol request (e.g., POST) that includes, as part of its JavaScript Object Notation (JSON) payload”); 
an identification of the webhook destination for the payload of data; and an automatic transmission of the payload of data to the webhook destination (see [0064]-[0066] from Elgressy; “sends a HTTP POST payload to the WebHook's configured URL”).
 
Regarding to Claim 7, the rejection of Claim 1 is incorporated and further the combination of Eschinger, Liebherr, Elgressy and Serrano discloses: wherein the web-based configuration interface is in operable communication with a webhook service of the data management and access service that creates entries into the extensible webhook control data structure based on the API-based webhook criteria (see Figs. 2, 5 and [0039]-[0040] from Eschinger).

Regarding to Claim 8, the rejection of Claim 1 is incorporated and further the combination of Eschinger, Liebherr, Elgressy and Serrano discloses: wherein the extensible webhook control data structure controls an initialization of a payload service and a webhook service, wherein: the payload service automatically creates the payload of data and communicates the payload of data to a webhook service, and the webhook service identifies the webhook destination of the payload of data and automatically transmits the payload of data to the webhook destination (see [0044]-[0046] from Eschinger, [0054] from Liebherr and [0064]-[0066] from Elgressy. The creation of payload, i.e., generating a Hypertext Transfer Protocol request (e.g., POST) that includes, as part of its JavaScript Object Notation (JSON) payload from Liebherr, by the payload service is controlled by the trigger event of the webhook operation, and thus the webhook definition, i.e., claimed extensible webhook control data structure, controls an initialization of a payload service; similarly, the webhook definition, i.e., claimed extensible webhook control data structure, also control an initialization of a webhook service, i.e., runbook operator from Eschinger, which automatically transmits the payload of data to the webhook destination via identifying the webhook destination by configured endpoint’s URL).

Regarding to Claim 9, the rejection of Claim 1 is incorporated and further the combination of Eschinger, Liebherr, Elgressy and Serrano discloses: wherein the extensible webhook control data structure comprises: a digital mapping between each of a plurality of distinct webhook launching conditions to one of a plurality of distinct payload creation operations and one of a plurality of distinct webhook operations (see Fig. 5, [0044]-[0046] from Eschinger; “The name of the action is used in the trigger section above to refer to associated runbook operations, mapping a trigger event in the trigger section to a runbook operation in the action section”. Also see [0054] from Liebherr and [0064]-[0066] from Elgressy for mapping/association between a webhook launching condition and payload of data for the corresponding webhook operation. Furthermore, see “Each trigger event 116 in a runbook definition 114 is mapped to at least one runbook operation 118” from [0018] of Eschinger).

Regarding to Claim 10, the rejection of Claim 1 is incorporated and further the combination of Eschinger, Liebherr, Elgressy and Serrano discloses: wherein the encoding the extensible webhook control data structure based on the API- based webhook criteria, wherein the encoding further includes: establishing an executional nexus between the webhook launching condition and the webhook operation enabling an automated execution of the webhook operation on a basis of satisfying the webhook launching condition (see [0044]-[0046] from Eschinger; “mapping a trigger event in the trigger section to a runbook operation in the action section”).

Regarding to Claim 11, the rejection of Claim 1 is incorporated and further the combination of Eschinger, Liebherr, Elgressy and Serrano discloses: wherein the webhook control data structure comprises: a first data structure having each of a plurality of distinct webhook launching conditions, and a second data structure having each of a plurality of distinct webhook operations (see Fig. 5 from Eschinger. The triggering event column can be considered as claimed first data structure and the operation column can be considered as claimed second data structure).

Regarding to Claim 13, the rejection of Claim 1 is incorporated and further the combination of Eschinger, Liebherr, Elgressy and Serrano discloses: wherein the extensible webhook control data structure, once encoded, controls a webhook API service, wherein the webhook API service is implemented by one or more API computing servers that interface with a plurality of distinct databases of the data management and access service (see Fig. 1, [0019] from Eschinger. The runbook operator and application hosts are considered as claimed webhook API service, the execution of the runbook operator and application hosts are controlled by the encoded runbook definition, i.e., claimed extensible webhook control data structure. Also see [0066] from Liebherr; “The memory 520 can store data structures representing configuration object databases, for example”).

Regarding to Claim 14, Claim 14 is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 15, the rejection of Claim 14 is incorporated and further Claim 15 is rejected for the same reason set forth in the rejection of Claim 2 above.

Regarding to Claim 18, the rejection of Claim 1 is incorporated and further the combination of Eschinger, Liebherr, Elgressy and Serrano discloses: the webhook operation criteria further defines one or more format requirements of the payload of data, and automatically creating the payload of data includes formatting the payload of data in accordance with the one or more format requirements (see [0041]-[0042] from Eschinger and [0038] from Liebherr; “The payload of the request may be in JavaScript Object Notation (JSON) and/or a different format”. Note: it is understood that the generations of the webhook operation and the payload data of the corresponding webhook operation would include sub-process of creating the webhook operation and the payload data based on the format requirements; otherwise the system would generate the webhook operation or the payload data in a different format other than the ones required by the format requirements).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eschinger et al. (US 20210191769 A1, hereafter Eschinger), Liebherr (US 20200133748 A1), Elgressy et al. (US 20210019400 A1, hereafter Elgressy) and Serrano et al. (US 20200098027 A1) and further in view of Hunn et al. (US 20170287090 A1, hereafter Hunn).
Eschinger, Liebherr, Elgressy and Hunn were cited on the previous office action.

Regarding to Claim 6, the rejection of Claim 1 is incorporated, the combination of Eschinger, Liebherr, Elgressy and Serrano does not disclose: wherein the data management and access service comprise: one or more corpora of data sourced from activities involving the plurality of external entities. 
However, Hunn discloses: wherein data management and access service for webhook operations comprises: one or more corpora of data sourced from activities involving the plurality of external entities (see [0143]-[0144]; “GUI dashboards may also be used to provide aggregated data of a defined corpus of contracts (e.g. all active contracts, active contracts with a given counterparty, contracts with penalties, delayed contracts, completed contracts, etc) … The contract management platform preferably also includes a notification engine that pushes notifications to users … Notifications may be provided natively on the contract management platform (e.g. in a notification feed and/or via ‘pop-up’ messages) subscribable to via webhooks, be pushed (e.g. via API) to external systems (e.g. communication platforms, management platforms, Internet Relay Chat (IRC) applications, via email, or any other suitable means. More than one approach may be used in any given implementation”). 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the data management and access service for webhook operations from the combination of Eschinger, Liebherr, Elgressy and Serrano by including one or more corpora of data sourced from activities involving the external entities used for performing webhook operations from Hunn, since it would provide a system that provides plenty of databases or data sources for the webhook subscriptions (see [0143]-[0144] from Hunn). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eschinger et al. (US 20210191769 A1, hereafter Eschinger), Liebherr (US 20200133748 A1),Elgressy et al. (US 20210019400 A1, hereafter Elgressy) and Serrano et al. (US 20200098027 A1) and further in view of Lang et al. (US 20170083588 A1, hereafter Lang).
E schinger, Liebherr, Elgressy and Lang were cited on the previous office action.

Regarding to Claim 12, the rejection of Claim 11 is incorporated and further the combination of Eschinger, Liebherr, Elgressy and Serrano discloses: wherein the encoding the extensible webhook control data structure based on the API- based webhook criteria, wherein the encoding further includes: configuring an executional nexus between the first data structure and the second data structure based on a satisfaction of a distinct webhook launching condition of the first data structure (see Fig. 5 and [0044]-[0046] and [0059] from Eschinger; “mapping a trigger event in the trigger section to a runbook operation in the action section”, “each listed trigger event includes the name or identifier of the runbook operation or operations to be performed in the event of the trigger event occurring” and “identifies a trigger event of the runbook definition … requests that a runbook operation associated with the identified trigger event be performed by the runbook sidecar container 124 at 416. In some examples, the request includes commands, script calls, API calls”).
The combination of Eschinger, Liebherr, Elgressy and Serrano does not disclose: wherein the executional nexus includes a reference pointer that points to an entry in the second data structure based on a satisfaction of a distinct webhook launching condition of the first data structure.
However, Lang discloses: configuring a nexus between the first table and the second table including configuring a reference pointer to an entry in the second table (see [0056]; “relations 112 between related records 108 in different tables 104 may correspond to pointers or references stored in one object instance and referencing a different object instance”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the configurations of relations of the entries/elements of the operation column and trigger event column of runbook operation list section 504 from the combination of Eschinger, Liebherr, Elgressy and Serrano by including using pointers or references to make relationship connections among the related elements/records in different tables from Lang, since it is well-known and understood mechanism to connecting multiple related elements/entries at different data structures (see [0056] from Lang).

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Eschinger et al. (US 20210191769 A1, hereafter Eschinger), Liebherr (US 20200133748 A1),Elgressy et al. (US 20210019400 A1, hereafter Elgressy) and Serrano et al. (US 20200098027 A1) and further in view of Jayaram et al. (US 20180075536 A1, hereafter Jayaram).
E schinger, Liebherr and Elgressy were cited on the previous office action.

Regarding to Claim 19, the rejection of Claim 1 is incorporated, the combination of Eschinger, Liebherr, Elgressy and Serrano does not disclose: wherein: the API-based webhook criteria is received from a payment service provider (PSP), and the one or more distinct types of payloads related to types of payloads required, by the PSP, to resolve chargeback disputes.
However, Jayaram discloses: wherein: the API-based webhook is configured or defined from a payment service provider (PSP) to resolve chargeback disputes (see [0062], and [0098]-[0100]; “API server 608 logs all encrypted requests from the client. The encrypted requests are used, for example, during data forensics to resolve any disputes” and “When subscribing to an event type, the client nodes (e.g., participant 908 or observer 910) specify the notification protocol. Example notification protocols include smtp/email, sms or text protocol, or webhooks”, emphasis added. Also see [0044], a bank is at least one of the participants mentioned at [0098]-[0100], wherein a bank is well-known payment service provider).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the feature of collecting purchase data via webhook operations from the combination of Eschinger, Liebherr, Elgressy and Serrano by collecting purchase data via webhook operations for solving disputes from Jayaram, and thus the combination of Eschinger, Liebherr, Elgressy, Serrano and Jayaram would disclose the missing limitations from the combination of Eschinger, Liebherr, Elgressy and Serrano, since it is well-known and understood for a financial institution like a bank to specify a webhook operation to receive data in response to subscribing to certain types of events (see [0099]-[0100] from Jayaram).

Regarding to Claim 21, Eschinger discloses: a method for implementing an extensible webhook service that intelligently enables a digital event service (see [0003], [0014] and [0044]-[0046]; “method for automating runbook operations associated with an application within an application host on an application platform is described. A runbook definition associated with the application” and “in the webhook-type action”), the method comprising: 
receiving, from a [third-]party integrator, API-based webhook criteria for configuring an extensible webhook control data structure within a system of record of the digital event service (see Figs. 2, 5, [0036]-[0038], [0040] and [0044]-[0046]; “the user interface 234 is configured to display, communicate, or otherwise provide information about the runbook definition generation process to the user”. The interface 234 is required to receive the wehbook/runbook criteria like the trigger event and operation in order to display an GUI as shown on Fig. 5), wherein the API-based webhook criteria includes:
(1) webhook launching criteria that define one or more conditions for automatically causing an execution of one or more webhook operations, wherein the webhook launching criteria is satisfied when the digital event service detects a webhook triggering event for the digital event (see Figs. 2, 5 and [0044]-[0046]; “The “triggers” section includes data entries for identifying and evaluating trigger events. Further, each listed trigger event includes the name or identifier of the runbook operation or operations to be performed in the event of the trigger event occurring” and “the webhook-type action”); and
(2) webhook operation criteria that define one or more digital event-informative payloads desired [for one or more webhook destinations of the third-party integrator] (see Figs. 2, 5 and [0044]-[0046]; “in the webhook-type action, URL, header, and payload fields are included, providing the runbook operator the necessary information for performing the runbook operation using a webhook-based protocol”. Also see [0042] for details example of payloads of data);
encoding the extensible webhook control data structure based on the API-based webhook criteria (see Figs. 2, 5, [0036]-[0038] and [0040]; “enable a user to provide information to be included in the runbook definition to be generated, such as the name or other identifier of the associated application, information about trigger events (e.g., event types, specific event identifiers, threshold and/or schedule information), and information about runbook operations to be linked to the trigger events (e.g., command line code, script calls, other instructions to be executed, and/or operation description information)”), wherein the encoding includes:
(A) setting a webhook launching condition defining a custom API call that, when received, causes (ii) an execution of a webhook operation (see [0044] and [0059]; “each listed trigger event includes the name or identifier of the runbook operation or operations to be performed in the event of the trigger event occurring” and “identifies a trigger event of the runbook definition … requests that a runbook operation associated with the identified trigger event be performed by the runbook sidecar container 124 at 416. In some examples, the request includes commands, script calls, API calls”); and
(B) setting the webhook operation that when executed, causes an automatic execution of the webhook operation (see [0046]);
wherein the extensible webhook control data structure, once encoded, automatically controls execution of one or more webhook operations (see Fig. 2, [0035], [0040] and [0059]-[0060]; “the runbook definition 214 generated by the runbook definition platform 232 as described herein is provided to a runbook operator 204, where it is used to automate the performance of runbook operations for an associated application on an application platform as described above with respect to FIG. 1”).

Eschinger does not disclose: 
the digital event service is a digital threat mitigation service,
the API-based webhook criteria is received from a third-party integrator;
the webhook triggering event for a digital event is the webhook triggering event for a digital order;
one or more digital event-informative payloads desired is one or more digital order-informative payloads of data desired for one or more webhook destinations of the third-party integrator;
the custom API call when received, also causes (i) the one or more digital-order informative payloads of data to be automatically constructed based on attributes or properties of the digital order, wherein the attributes or properties of the digital order are stored at data sources of the digital threat mitigation service;
the automatic execution of the webhook operation causes an automatic transmission of the one or more digital order-information payloads of data from the digital threat mitigation service to the one or more web-hook destinations;
wherein the extensible webhook control data structure, once encode, automatically controls an interchange of data between the digital threat mitigation service and the third-party integrator; and
wherein encoding the extensible webhook control data structure based on the API-based webhook criteria enables the third-party integrator to process a dispute case associated with the digital order.

However, Liebherr discloses: a webhook operation launched based on condition defining a custom API call that, when received, causes (i) the one or more payloads of data to be automatically constructed based on attributes or properties of the digital event, wherein the attributes or properties of the digital event are stored at data sources of the digital event service (see [0054]; “the web hook may respond to the infrastructure alert by generating a Hypertext Transfer Protocol request (e.g., POST) that includes, as part of its JavaScript Object Notation (JSON) payload, a notification that the virtual machine at the public cloud platform 130 may require a restart due to the fault at the corresponding hypervisor”. Also see [0038], [0049]; “the configuration management task may be included in the Hypertext Transfer Protocol request as part of a payload of the request” and “the message may be sent to the messaging system 120 as part of the JavaScript Object Notation (JSON) payload of the Hypertext Transfer Protocol request”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the settings of webhook trigger events by including by including setting the webhook trigger event functions of generating HTTP request as part of JSON payload from Liebherr, since it is well-known that incorporating the actual intended message or data as payload of the transmitted data.

Furthermore, Elgressy discloses: a webhook operation is defined and set as to identify one or more payloads of data desired for one or more webhook destinations and that, when executed, the webhook operation causes an automatic transmission of the one or more payloads of data from the source location to the one or more web-hook destinations (see [0066]; “When one of those events is triggered, the system sends a HTTP POST payload to the WebHook's configured URL”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the definition of a webhook operation from the combination of Eschinger and Liebherr by including setting a webhook operation as identifying a web-based destination and transmitting payload data to the web-based destination from Elgressy, and thus the combination of Eschinger, Liebherr and Elgressy would disclose some missing limitations from Eschinger (note: based on “endpoint uniform resource locators (URLs)” from [0045] of Eschinger, the web-destinations for the multiple webhook operations defined by runbook definitions should be a plurality of distinct external endpoint devices, i.e., external entities), since it would provide a mechanism to allow a client application can receive valuable information when events happens, rather than continually polling for that data and receiving nothing valuable most of the time (see [0068] from Elgressy).

In addition, Serrano discloses: a webhook operation is launched for a digital order; the associated payloads of data of the webhook operation desired for one or more webhook destinations are one or more digital order-informative payloads of data (see [0040]; “a webhooks based technique can be used to distribute real time transaction completion information”, “the webhook's event payload” and “the webhook endpoint may be configured in product checkout dashboard manager 312, consistent with the discussion in FIG. 2. Then, commerce platform server sends a checkout.session.completed event when a payment pages checkout is successful, with a payload that includes a checkout session object having information about the customer, client reference ID, a product ID and/or SKU, a subscription, shipping information, or other transaction details for fulfillment of a product. In one embodiment, the webhook event having the fulfillment information within the payload is sent in operation 304”, emphasis added. Also see [0002] for the data/information for the webhook operation or payload of webhook operation are related to digital events like purchasing goods/services via software application),
the one or more digital-order informative payloads of data to be automatically constructed based on attributes or properties of the digital order, wherein the attributes or properties of the digital order are stored at data sources of the digital [threat mitigation] service (see [0040] and the analysis of the limitation above; the payload data including the client reference ID, a product ID and SKU are considered as the attributes or properties of the digital order. Also see websites and merchant data store 216/316 from [0031] as data sources for storing such attributes or properties of the digital order);
the webhook operation causes an automatic transmission of the one or more digital order-information payloads of data from the digital [threat mitigation] service to the one or more web-hook destinations (see [0040]; “commerce platform server sends a checkout.session.completed event when a payment pages checkout is successful, with a payload that includes a checkout session object having information about the customer, client reference ID, a product ID and/or SKU, a subscription, shipping information, or other transaction details for fulfillment of a product. In one embodiment, the webhook event having the fulfillment information within the payload is sent in operation 304 prior to redirection of customer system to a success URL or other page”, emphasis added);
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the configuration/definition process of the webhook operation from the combination of Eschinger, Liebherr and Elgressy by including webhook operation defined with payload information for online purchases from Serrano, and thus the combination of Eschinger, Liebherr, Elgressy and Serrano would disclose the missing limitations from the combination of Eschinger, Liebherr and Elgressy, since it would provide a webhook-based technique to allow distributing real time transaction completion information to enable synchronous fulfillment/reconciliation (see [0040] from Serrano).

Furthermore, Jayaram discloses: a third-party integrator to define or configure a webhook operation for a digital threat mitigation service, execution of the webhook operation enables the third-party integrator to process a dispute case associated with the digital order (see [0062], and [0098]-[0100]; “API server 608 logs all encrypted requests from the client. The encrypted requests are used, for example, during data forensics to resolve any disputes”, “For example, the Federal Reserve or the CFTC is not a participant of the transaction, but may have observer rights on certain type of transactions in the system” and “When subscribing to an event type, the client nodes (e.g., participant 908 or observer 910) specify the notification protocol. Example notification protocols include smtp/email, sms or text protocol, or webhooks” and , emphasis added. The observer as third-party integrator is able to define or configure a webhook operation for handling a dispute case associated with a digital transaction. Note: since the webhooks are used for solving disputes, and thus the digital service is a digital threat mitigation service).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the feature of collecting purchase data via webhook operations from the combination of Eschinger, Liebherr, Elgressy and Serrano by collecting purchase data via webhook operations for solving disputes from Jayaram, and thus the combination of Eschinger, Liebherr, Elgressy, Serrano and Jayaram would disclose the missing limitations from Eschinger, since it is well-known and understood for a financial institution like a bank to specify a webhook operation to receive data in response to subscribing to certain types of events (see [0099]-[0100] from Jayaram).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Eschinger et al. (US 20210191769 A1, hereafter Eschinger), Liebherr (US 20200133748 A1),Elgressy et al. (US 20210019400 A1, hereafter Elgressy) and Serrano et al. (US 20200098027 A1) and further in view of Collison et al. (US 20130117185 A1, hereafter Collison).
Eschinger, Liebherr and Elgressy were cited on the previous office action.

Regarding to Claim 20, the rejection of Claim 1 is incorporated, the combination of Eschinger, Liebherr, Elgressy and Serrano does not disclose: wherein a subset of the plurality of digital event attributes relate to attributes of a target digital order, including a first attribute relating to an email address of a digital user associated with the target digital order and second attribute relating to a total amount of the target digital order.
However, Collison discloses: a webhook operation provides some information for a plurality of digital event attributes, wherein a subset of the plurality of digital event attributes relate to attributes of a target digital order, including a first attribute relating to an email address of a digital user associated with the target digital order and second attribute relating to a total amount of the target digital order (see [0422]-[0441]; “Stripe sends a notification with the details of the successful charge. You can use this webhook for performing actions such as emailing your customer with an invoice”, “Payment: Details about the attempted payment”, “Stripe sends a webhook notifying you 3 days before the trial is about to end and the card is about to be charged for the first time. This gives you the opportunity to email the customer or take some other action”. The webhook operation should include at least user’s email and total amount of the order/charge in order to achieve the functions/features mentioned by [0422]-[0441]).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the payload data of the webhook events/operations from the combination of Eschinger, Liebherr, Elgressy and Serrano by webhook events/operations including user/client information like the email of user/client and total charge or payment for the order for the user/client from Collison, since it would provide additional generic information for completing a digital/online purchase via a webhook operation/event (see [0422]-[0441] from Collison).

Response to Arguments
Applicant’s arguments, filed 7/29/2022, with respect to rejections of Claims 1-15 under 35 U.S.C. 103 have been full considered. New grounds of rejections were made based on the amended limitations from the independent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196